Citation Nr: 0938128	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for numbness of both 
feet, claimed as secondary to treatment for service-connected 
genitourinary disabilities.

2.  Entitlement to an effective date earlier than January 29, 
2001, for the award of service connection for epididymitis, 
to include whether an August 1994 rating decision contained 
clear and unmistakable error (CUE) in failing to award 
service connection for epididymitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from July 1965 to July 
1967.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

Procedural history

In an August 2002 rating decision, the RO granted service 
connection for epididymitis, effective January 29, 2001.  In 
October 2002, the appellant disagreed with the effective date 
assigned by the RO, claiming that an August 1994 rating 
decision had been clearly and unmistakably erroneous in 
failing to grant service connection for epididymitis.  In a 
May 2003 rating decision, the RO denied the appellant's 
claim, finding that there was no CUE in the August 1994 
rating decision.

In a June 2003 rating decision, the RO denied service 
connection for numbness of the feet, including as secondary 
to nerve blocks for the appellant's service-connected 
genitourinary disabilities.

The appellant appealed the RO's determinations to the Board.  
In a February 2007 decision, the Board denied an effective 
date earlier than January 29, 2001, for the award of service 
connection for epididymitis, finding that the August 1994 
rating decision was not clearly and unmistakably erroneous in 
failing to award service connection for epididymitis.  The 
issue of entitlement to service connection for numbness of 
both feet was remanded to the RO for additional evidentiary 
development and due process considerations.  

The appellant's appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in March 2008, the 
appellant's then-attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand.  In a March 2008 order, the Court granted 
the motion, vacated that portion of the Board's February 2007 
decision denying an effective date earlier than January 29, 
2001, for the award of service connection for epididymitis, 
and remanded the matter to the Board for readjudication.  

Remanded issue

A review of the record indicates that the RO has not yet had 
the opportunity to complete the Board's February 2007 remand 
instructions regarding the issue of service connection for 
numbness of both feet.  As such, this issue is again 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied an 
increased rating for service-connected prostatitis, based in 
part on an August 1994 VA medical examination report showing 
a diagnosis of chronic prostatitis with secondary chronic 
epididymitis.

2.  The August 1994 rating decision was consistent with the 
law and regulations then in effect, and it is not shown that 
the applicable statutory and regulatory provisions existing 
at that time were ignored or incorrectly applied, such that 
the decision involved undebatable error that, had it not been 
made, would have led to a materially different outcome.

3.  The appellant's claim of service connection for 
epididymitis was received by VA on June 25, 2001.




CONCLUSIONS OF LAW

1.  The August 1994 rating decision was not clearly and 
unmistakably erroneous in failing to award service connection 
for epididymitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).

2.  The criteria for an effective date earlier than January 
29, 2001, for the award of service connection for 
epididymitis have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008).  Under the VCAA, VA also has a duty to assist a 
claimant in the development of a claim.  This includes 
assisting the claimant in procuring service treatment records 
and other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. §  5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

As the Board previously noted in its February 2007 decision, 
the VCAA is not applicable to claims of clear and 
unmistakable error, since such claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (regarding clear and unmistakable error claim as to a 
prior final RO decision); Juarez v. Principi, 16 Vet. App. 
518, 521 (2002) (per curium order) (citing Parker as 
"holding VCAA inapplicable to claim that RO decision 
contained CUE").  

The March 2008 joint motion for remand, as adopted by the 
Court, did not mention any VCAA deficiencies in this case, 
either substantively or as to the Board's discussion thereof.  
The Board is aware of the Court's often stated interest in 
conserving judicial resources and avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court").  Thus, if there had been 
specific VCAA deficiencies, such would have been raised at, 
or by, the Court.  The Board is therefore confident that if 
there were errors in terms of the VCAA or the Board's 
discussion thereof, this would have been brought to the 
Board's attention for the sake of judicial economy.  See also 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case).  For the sake 
of brevity, therefore, the Board's previous VCAA discussion 
is incorporated by reference.  


Background

The appellant's service treatment records show that he was 
treated on several occasions for urethritis and gonorrhea.  

In July 1967, he filed an original application for VA 
compensation benefits, seeking service connection for 
prostatitis.  

In connection with his claim, the RO obtained VA clinical 
records showing treatment for prostatitis, chronic cystitis, 
and urethritis, between July 1967 and January 1968.  

In a February 1968 rating decision, the RO granted service 
connection for chronic cystitis and urethritis, with history 
of prostatitis, and assigned an initial 10 percent rating, 
effective July 15, 1967.  

In August 1969, the appellant was hospitalized in connection 
with his complaints of persistent and increasing right groin 
pain for the past three years.  He underwent a right 
ilioinguinal and genitofemoral neurectomy.  The diagnosis on 
discharge was right ilioinguinal neuritis, cause 
undetermined.  

At an April 1970 VA medical examination, the appellant was 
described as "well known" to the VA Urology Department, in 
that he had been treated over the past 18 months for chronic 
prostatitis, which had slowly resolved.  The examiner also 
noted that the appellant had been hospitalized in August 1969 
in connection with his complaints of testalgia of the right 
scrotum, for which an ilioinguinal neurectomy had been 
performed.  Despite such treatment, the appellant claimed to 
experience continued pain.  The diagnosis was chronic 
testalgia, treated by right ilioinguinal neurectomy, 
incomplete.  

In a May 1970 decision, the Board denied service connection 
for right ilioinguinal and genitofemoral neurectomy for right 
neuritis, finding that the condition was not incurred during 
service nor was it secondary to service-connected cystitis, 
urethritis, or prostatitis.  

In June and September 1970 statements, the appellant claimed 
that he had had pain in his lower abdominal region, groin, 
and testicles since service.  He claimed that he did not have 
a neurological condition, and did not know if the cause of 
his pain was due to his service-connected cystitis, 
urethritis, or prostatitis, or some other cause, but felt 
that he was nonetheless entitled to increased compensation in 
any case.  

In connection with his claim, the appellant was afforded a VA 
medical examination in October 1970 at which he reported 
continued groin pain.  The examiner reviewed the appellant's 
history and indicated that it was his opinion that that the 
appellant's claimed pain was not of a urological origin.  The 
diagnosis was no genitourinary disease.  

In a November 1970 rating decision, the RO denied an 
increased rating for the appellant's chronic cystitis and 
urethritis, with history of prostatitis.  The RO further 
determined that service connection was not warranted for any 
additional genitourinary condition.

In February 1971, the appellant requested reopening of his 
claim of service connection for neuritis of the right groin.  

VA clinical records, dated from April 1969 to April 1971 show 
continued complaints of right groin pain.  An October 1970 
clinical record notes that despite repeated examinations, no 
genitourinary disorder could be identified.  

In a June 1971 letter, a VA physician indicated that it was 
his opinion that the majority of the appellant's complaints 
of chronic pain and testicular discomfort were due to his 
chronic prostatitis, and that he had sacral nerve root 
involvement causing groin and scrotal pain 

In September 1971, a board of four medical specialists, 
including the Acting Chief of Urology, convened to review the 
appellant's case.  They noted that the appellant had a 
history of prostatitis, as well as persistent right and left 
inguinal pain.  After thoroughly reviewing the appellant's 
records, the board concluded that the appellant had chronic 
prostatitis, as well as right testalgia, which was not 
related to the chronic prostatitis.  

In a September 1971 rating decision, the RO denied service 
connection for right testalgia.  

In July 1974, the appellant again requested reopening of his 
claim of service connection for a groin condition.  After 
reviewing the record, in an April 1975 decision, the Board 
again denied service connection for right ilioinguinal 
neuritis (testalgia).  

In June 1994, the appellant submitted a claim for an 
increased rating for prostatitis.  His claim is silent for 
any mention of epididymitis or a condition manifested by 
groin pain.  

In connection with his claim, the appellant was afforded a VA 
medical examination in August 1994, at which he complained of 
pain in the right side of his scrotum and upper right 
inguinal area since service.  Examination revealed that the 
right testicle was sensitive to pressure as compared to the 
left.  The prostate was normal and was nontender.  The 
diagnosis was chronic prostatitis with secondary chronic 
epididymitis.  

In an August 1994 rating decision, the RO denied an increased 
rating for chronic prostatitis.  The appellant was notified 
of the RO's decision and his appellate rights in a September 
1994 letter, but he did not perfect an appeal within the 
applicable time period.

Chronologically, the next pertinent communication received 
from the appellant was his claim of service connection for 
chronic epididymitis, claimed as secondary to his service-
connected chronic prostatitis.  This communication was 
received at the RO on June 25, 2001.

In support of the appellant's claim, the RO obtained VA 
clinical records, dated from August 1998 to October 2001.  In 
pertinent part, these records show that on January 29, 2001, 
the appellant called a VA clinic and reported longstanding 
prostatitis, now with increased frequency and urgency.  He 
requested information about medication for an overactive 
bladder.  In February 2001, the appellant was seen in the 
clinic and reported continued symptoms, as well as pain in 
the inner thigh and scrotum for the past 30 years.  The 
assessment was urinary symptoms.  

In July 2002, the appellant underwent VA medical examination 
at which he reported a history of right sided testicular pain 
radiating to the groin.  After examining the appellant and 
reviewing his claims folder, the examiner concluded that the 
appellant's epididymitis was a recurring infection from 
sexually transmitted diseases.  

In an August 2002 rating decision, the RO granted service 
connection for epididymitis, effective January 29, 2001, 
finding that the evidence was in equipoise as to whether the 
appellant's epididymitis was secondary to his service-
connected prostatitis.  

In October 2002, the appellant disagreed with the effective 
date assigned by the RO, claiming that an August 1994 rating 
decision had been clearly and unmistakably erroneous in 
failing to grant service connection for epididymitis, in 
light of the August 1994 VA medical examination report 
showing a diagnosis of chronic prostatitis with secondary 
epididymitis.  


Applicable Law

In general, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2008).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2008).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

Under 38 C.F.R. § 3.105(a) (2008), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); see also VA O.G.C. 
Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43,186 
(1995).


Analysis

As noted, the appellant seeks an effective date earlier than 
January 29, 2001, for the award of service connection for 
epididymitis.  Specifically, he argues that an August 1994 
rating decision was clearly and unmistakably erroneous in 
failing to award service connection for epididymitis, because 
the evidence of record at the time of that rating decision 
included an August 1994 VA medical examination report showing 
a diagnosis of chronic prostatitis with secondary chronic 
epididymitis.  
For a final decision to be reversed or revised under 38 
U.S.C.A. § 5109A on the ground that VA failed to recognize a 
claim for veterans' benefits, it must be concluded that:  (1) 
it is obvious or undebatable that, when prior filings are 
construed in the claimant's favor, the pleadings constitute 
an earlier claim for the benefit that was subsequently 
awarded by VA; and (2) VA's failure to recognize that claim 
manifestly affected the subsequent award of benefits.  See 
VAOPGCPREC 4-2004; see also Moody v. Principi, 360 F.3d 1306, 
1309-10 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).

In this case, the Board notes that the evidence does not 
show, nor does the appellant contend, that he actually filed 
a claim of service connection for epididymitis in 1994.  
Indeed, his June 1994 claim indicates only that the "veteran 
wishes to re-open his claim for his service-connected chronic 
prostatitis."  This communication makes no reference to a 
claim of service connection for epididymitis or any other 
condition manifested by pain in the groin area.  

Under criteria in effect at the time of the August 1994 
rating decision, as now, a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C. § 5101(a); 
38 C.F.R. § 3.151(a).  In this case, the record contains no 
indication whatsoever of a communication from the appellant 
which may be considered an unadjudicated claim of service 
connection for epididymitis.  38 C.F.R. § 3.1(p).  Neither 
the appellant nor his representative has pointed to any such 
communication.  

The Board has considered the August 1994 VA medical 
examination report which notes a diagnosis of chronic 
prostatitis with secondary chronic epididymitis.  However, 
the Court has held that the mere presence of medical evidence 
showing a disability does not establish an intent on the part 
of the appellant to seek service connection for that 
disability.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998); 
see also Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  

Moreover, while the date of a VA hospitalization or 
examination may be accepted as an "informal claim" under 38 
C.F.R. § 3.157, that regulation applies only to claims for 
increased ratings or to reopen previously denied claims, and 
it is manifestly not applicable to original service 
connection claims.  See Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  Because the issue of service connection for 
epididymitis had not been previously considered, the Board 
finds that it was not undebatable error for the RO not to 
have considered the August 1994 VA examination report as a 
claim.  

The Board has also considered the contentions of the 
appellant's representative to the effect that VA should have 
developed the matter in light of the August 1994 diagnosis of 
prostatitis with secondary epididymitis.  However, 
allegations that VA failed in its duty to assist are, as a 
matter of law, insufficient to form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).

The Board has also considered the sole issue raised by the 
parties in the March 2008 joint motion for remand.  
Specifically, the parties indicated that the Board erred in 
its February 2007 decision by failing to consider the Court's 
holding in Ingram v. West, 21 Vet. App. 232, 247 (2007), a 
case which the Board observes was issued after its decision.  
The parties noted that in Ingram, 

[T]his Court held that failure by the RO to address 
a claim "may constitute an adjudication of [that] 
claim where the RO decision addresses the claim in 
a manner sufficient for a claimant to deduce that 
the claim was adjudicated."  In this case, neither 
the August 1994 rating decision in question nor the 
September 1994 letter that notified Appellant of 
that decision addressed the diagnosis of 
epididymitis or the issue of entitlement to service 
connection for that disorder.  

	The [Board] did not discuss whether the August 
1994 rating decision addressed Appellant's claim in 
a manner sufficient for Appellant to deduce that 
the claim was adjudicated.  To the extent that the 
August 1994 decision did not do so, it cannot be 
said to be a final decision with regard to the 
claim in question; in such case, the issue to be 
addressed is not whether the August 1994 decision 
contained CUE, but whether Appellant had a pending 
claim prior to January 29, 2001, for service 
connection for epididymitis.  Remand, therefore, is 
warranted in order that the [Board] may apply the 
holding in Ingram and apply the correct legal 
standard to the adjudication of Appellant's claim 
for an earlier effective date.

Unlike the facts in Ingram, however, the Board finds that 
there was no "reasonably raised claim" of service 
connection for epididymitis pending at the time of the August 
1994 rating decision, or indeed, at any time prior to January 
29, 2001.  

Again, the appellant's June 1994 claim specifically indicates 
only that the "veteran wishes to re-open his claim for his 
service-connected chronic prostatitis."  This communication 
makes no reference to a claim of service connection for 
epididymitis or any other condition manifested by pain in the 
groin area.  There is nothing in the "four corners" of the 
appellant's claim itself, nor has the appellant or his 
representative pointed to any other evidence submitted by the 
appellant in connection with that claim, which would evidence 
his intent to file a claim of service connection for 
epididymitis.  

The Board has considered that VA is required to "give a 
sympathetic reading to the veteran's filings by 'determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.'"  See Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  In this 
case, however, given the history of this case, even a 
sympathetic and liberal reading of the appellant's filings in 
connection with his June 1994 claim for an increased rating 
does not result in the conclusion that he intended to file a 
claim of service connection for epididymitis at that time.  

As the Court has noted in a case issued subsequent to Ingram, 
"the indiscriminate inclusion of materials with an 
application for benefits cannot be used as a pleading device 
to require the Secretary to conduct an unguided safari 
through the record to identify all conditions for which the 
veteran may possibly be able to assert entitlement to a claim 
for disability compensation. Such a requirement would nullify 
the specificity required by § 3.155(a)."  Brokowski v. 
Shinseki, 23 Vet.App. 79, 89 (2009).  

Again, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal, and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 
501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 
1999) (noting that even an informal claim for benefits must 
be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.27 (1945) (stating that before VA can 
adjudicate a claim for benefits, "the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it"); 38 C.F.R. § 3.1(p) (2008) (defining 
"claim" as "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit").

While the appellant apparently contends that his June 1994 
claim for an increased rating for his service-connected 
prostatitis, along with the diagnosis of prostatitis with 
secondary epididymitis in an August 1994 VA medical 
examination report, should have been liberally construed as a 
claim for service connection for epididymitis, the Board 
finds that the mere presence of such medical evidence does 
not establish intent on the part of the appellant to seek 
service connection for that condition.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  

Based on the facts of this case, therefore, the Board 
concludes that there was no claim of service connection for 
epididymitis pending at the time of the August 1994 rating 
decision.  The Board further finds that the August 1994 
rating decision was not clearly and unmistakably erroneous in 
failing to award service connection for epididymitis.  There 
has been no showing that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome.

As set forth above, effective dates are largely governed by 
when claims are filed.  38 C.F.R. § 3.400.  In this case, as 
described above, the appellant's claim of service connection 
for epididymitis was first received by VA on June 25, 2001.  
Again, the Board finds that there was no pending claim of 
service connection for epididymitis prior to that date.  

The Board notes that the RO has assigned an effective date of 
January 29, 2001, for the award of service connection for 
epididymitis, which appears to correspond to a VA telephone 
triage note, indicating that the appellant contacted the RO 
and reported increased urinary urgency.  Although it is 
unclear, the RO may have accepted this treatment record as a 
claim to reopen under 38 C.F.R. § 3.157.  Assuming that this 
date was incorrect under the regulations, including 
section 3.157, any possible error favored the appellant.  See 
Williams v. Gober, 10 Vet.App. 447, 452 (1997).  However, 
given that the appellant's claim of service connection for 
epididymitis was received by VA on June 25, 2001, the Board 
finds that there is no basis upon which to assign an 
effective date earlier than that which the RO has already 
assigned.  

While the appellant correctly points out that he had earlier 
claimed entitlement to service connection for disabilities 
manifested by groin pain, such claims were finally 
adjudicated in the May 1970 and April 1975 Board decisions.  
The Board has carefully reviewed the record, and can find no 
communication from the appellant or his representative (or 
any clinical record) which can be interpreted as a formal or 
informal claim of service connection for a disability 
manifested by groin pain prior to January 29, 2001.  

Based on the facts of this case, therefore, the Board 
concludes that entitlement to an effective date earlier than 
January 29, 2001, for the award of service connection for 
epididymitis is not warranted.  The benefit sought on appeal 
is accordingly denied.


ORDER

An effective date earlier than January 29, 2001, for the 
award of service connection for epididymitis is denied.  


REMAND

The appellant also seeks service connection for numbness of 
the feet, secondary to his service-connected genitourinary 
disabilities, which include chronic cystitis, urethritis, 
history of prostatitis, and epididymitis.  Specifically, he 
claims that he developed numbness in his feet as a result of 
nerve block injections for his chronic groin pain.  See 38 
C.F.R. § 3.310(a) (providing that service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury).  

In its February 2007 remand, the Board noted that although 
the issue of service connection for numbness in the feet was 
in appellate status, the appellant had also raised a claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
numbness of the feet, claimed to be the result of VA medical 
treatment, namely, May 2002 nerve block injections for his 
chronic groin pain.  This claim had not yet been considered 
by the RO.  

Because development of evidence pertaining to the appellant's 
1151 claim in this particular case could change the outcome 
of his claim of service connection for numbness of the feet, 
such claims are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (holding that where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any 
appellate review on the other claim meaningless and a waste 
of judicial resources, the two claims are inextricably 
intertwined); see also Henderson v. West, 12 Vet. App. 11 
(1998). 

Accordingly, the Board found that appellate consideration of 
the service connection issue should be deferred, pending 
resolution of the inextricably intertwined 1151 issue.  A 
review of the record indicates that the RO has not yet had 
the opportunity to complete the Board's February 2007 remand 
instructions.  Thus, they are repeated below.  

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary 
development, the RO should adjudicate the 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for numbness of 
the feet, claimed as secondary to May 
2002 VA medical treatment.  In accord 
with applicable procedures, the appellant 
should be notified of the decision and 
given the opportunity to appeal, if the 
decision is adverse.  

2.  After the action requested above has 
been completed, and after undertaking any 
additional development it deems 
necessary, the RO should again review the 
record and readjudicate the appellant's 
claim of service connection for numbness 
of the feet.  If the decision remains 
unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
his representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


